Citation Nr: 1025214	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1966 to September 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during 
service or within one year of service and is not at least as 
likely as not related to in-service acoustic exposure.

2.  The Veteran's tinnitus did not manifest during service and is 
not at least as likely as not related to in-service acoustic 
exposure.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

2.  The Veteran's tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2007 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The RO also provided 
the Veteran with notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice of 
the type of evidence necessary to establish an effective date.  
Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records, Army Reserves records, and VA 
treatment records.  Further, the Veteran submitted statements in 
support of his claims.

Next, a specific VA medical opinion pertinent to the issues on 
appeal was obtained in August 2007.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, to 
include the service treatment records and statements of the 
appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he has hearing loss and tinnitus as a 
result of in service noise exposure.  Specifically, he alleged 
military noise exposure during artillery and combat situations 
while serving in the infantry in Vietnam.  In the interest of 
economy, the Board will analyze these claims together.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253  (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first Hickson 
element, existence of a disability.  Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) (noting that service connection presupposes 
a current diagnosis of the claimed disability).

With respect to claim for service connection for hearing loss, 
the Court has held that the threshold for normal hearing is from 
zero to 20 decibels, and that higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385, 
discussed below, then operates to establish when a hearing loss 
can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385. 

At an August 2007 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
75
75
75
LEFT
30
35
85
90
90

Speech recognition was 80 percent in the right ear and 80 percent 
in the left ear.  Thus, the Veteran has a hearing loss disability 
for VA purposes.  See Hensley, supra.  

Also at the August 2007 VA audiological examination, the Veteran 
reported ringing in his ears.  The examiner diagnosed bilateral 
tinnitus.  Thus, a current disability is established with respect 
to tinnitus.  

The Veteran contends that he had noise exposure during service 
while serving in the infantry in Vietnam during artillery and 
combat situations.  The Veteran's service personnel records show 
that he served as a light weapons infantryman.  38 U.S.C.A. § 
1154(a).  Noise exposure is consistent with the conditions of 
service working with light weapons.  As such, the Board will 
assume that the Veteran had in-service noise exposure.  38 
U.S.C.A. § 1154(a).

At entry to service in September 1966, the Veteran underwent an 
authorized audiological evaluation.  Concerning the Veteran's 
September 1966 entrance audiogram, prior to November 1967, 
military audiometric results were reported in American Standards 
Association (ASA) units; VA used ASA units prior to July 1966.  
However, in July 1966, VA adopted International Organization for 
Standardization (ISO) units, and the military followed suit in 
November 1967.  The current definition for a hearing loss 
disability found at 38 C.F.R. § 3.385 is based on ISO units.  The 
military audiogram in the instant case conducted in September 
1966 must be converted from ASA to ISO units.

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  

At the Veteran's November 1966 entrance examination, pure tone 
thresholds, in decibels, converted to ISO units, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
25
LEFT
20
25
25
N/A
20

At separation from service in August 1969, the Veteran underwent 
an authorized audiological evaluation.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
5
LEFT
20
10
15
N/A
10

Speech recognition ability was not tested at any of the above 
examinations.

These results show a slight shift in the 1000 and 2000 Hertz 
ranges, in the right ear.  They also demonstrate improvement at 
the 1000 and 2000 Hertz ranges in the left ear and at the 4000 
Hertz range, bilaterally.  Nevertheless, normal hearing in both 
ears, in all ranges, was shown at separation.  See Hensley, 
supra.  Contrary to the Veteran's assertions of diminished 
hearing during service, it appears that his overall hearing 
improved during service.  

The Veteran did not report tinnitus in his service treatment 
records.  There are no treatments or complaints of tinnitus.  The 
August 1969 separation examination found his ears and auditory 
acuity to be within normal limits without mention of tinnitus.  
Similarly, he self-reported that he never suffered from ear 
trouble on his August 1969 Report of Medical History at 
separation.    

However, since noise exposure has been conceded for the limited 
purpose of this decision, as noted above, Hickson element (2) is 
satisfied to that extent.  

Concerning crucial Hickson element (3), medical nexus, August 
2007 VA audiological examiner was asked to opine as to whether 
the Veteran's current complaints of hearing loss and tinnitus 
were related to service.  Following an interview with and an 
examination of the Veteran, as well as a review of the claims 
file, which would have included the Reserves examination 
referenced below, the examiner concluded that his hearing loss 
and tinnitus were not the result of acoustic trauma during 
military service.  The examiner noted that service treatment 
records were negative for hearing loss and stated that noise-
induced hearing loss occurs at the time of the acoustic trauma 
rather than after the noise has ceased.  Rather, the examiner 
believed the hearing loss was most likely caused by a combination 
of civilian noise exposure and the aging process.  With respect 
to tinnitus, the examiner noted that service treatment records 
were negative for tinnitus, which began years after separation 
from service, and stated that noise-induced tinnitus occurs at 
the time of the acoustic trauma rather than after the noise has 
ceased.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he has experienced certain symptoms such as 
hearing loss and tinnitus in service and since that time.  See 
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding 
that, "[a]s a layperson, an appellant is competent to provide 
information regarding visible, or otherwise observable symptoms 
of disability); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. 
Cir. 2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Moreover, the Board does not find the Veteran's statements 
concerning continuing symptomatology and/or chronicity to be 
credible in light of the negative objective evidence after 
service.  The fact that the clinical evidence of record does not 
provide support for the Veteran's contentions that he experienced 
continuous hearing loss and tinnitus since service is highly 
probative evidence against the claim.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition).  
As discussed above, the August 1969 separation examination found 
his ears and auditory acuity to be within normal limits without 
mention of tinnitus.  Similarly, he self-reported that he never 
suffered from ear trouble on his August 1969 Report of Medical 
History at separation.  There was no indication of hearing loss 
until his April 1973 Report of Medical Examination upon 
enlistment into the United States Army Reserve, at which time he 
was diagnosed with mid and high tone hearing loss, bilaterally.  
His pure tone thresholds, in decibels, at the time were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
40
30
LEFT
10
10
25
50
70

Speech recognition ability was not tested at the above 
examination.

The Board is also troubled by the fact that the Veteran's claims 
for compensation in August 1999 and March 2007 made no reference 
to in-service hearing loss or tinnitus.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
Such weighs against the credibility of the Veteran's statements.  

Ultimately, the Board finds that the evidence against a nexus to 
service contained in the report of the August 2007 VA examination 
outweighs the evidence in favor, i.e., the personal statements of 
the Veteran.  The August 2007 opinions are competent, based on 
the facts of record, interview and examination, offering a 
rationale as to why both disorders are unrelated to service.  The 
Board finds that the preponderance of the evidence is against a 
relationship between the Veteran's current bilateral hearing loss 
and tinnitus disabilities and any incident of service, including 
noise exposure from infantry duty.  Service connection on a 
direct basis must be denied.

In addition, where a Veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system (including sensorineural hearing loss) become manifest to 
a degree of 10 percent within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, as discussed 
above, the Veteran's hearing loss was not shown until April 1973, 
approximately four years after separation from service.  
Therefore, the Veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's bilateral hearing loss and tinnitus 
claims.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


